In an action for the specific performance of a contract for the sale of a cooperative apartment, the defendant appeals from an order and judgment (one paper) of the Supreme Court, Putnam County (Dickinson, J.), dated June 3, 1988, which granted the plaintiff’s motion for summary judgment and dismissed the answer.
Ordered that the order and judgment is affirmed, with costs.
The defendant is the administrator of the estate of his deceased father, Ferdinand Sanchez. The defendant has failed to demonstrate the existence of any material, triable factual issue related to the October 25, 1985 agreement entered into by the decedent and the decedent’s brother, the plaintiff, Raphael Sanchez. Accordingly, the plaintiff is entitled to specific performance of that agreement concerning the ownership interest in the subject cooperative apartment.
No triable issue is raised as to the decedent’s alleged lack of capacity to enter into this agreement. Nor does the defendant demonstrate that any genuine factual issue exists relative to the decedent’s alleged failure to agree to the terms of this agreement (see, Patrolmen’s Benevolent Assn. v City of New York, 27 NY2d 410, 414).
*440Based on the record presented herein, the Supreme Court properly granted the plaintiffs motion for summary judgment. Brown, J. P., Kooper, Harwood and Rosenblatt, JJ., concur.